Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior arts either alone or in combination does not anticipate or render obvious the claim as a whole.  The closest prior arts are Kim (US 20080268344), Iyori (US 20140045049), Kim (US 20080268344), Mori (US 20140293511), Yi (US 20140370356) as cited on the record.  Kim is relied on to disclose a pouch type secondary battery ([0042-0043], Fig. 1, 3).

    PNG
    media_image1.png
    303
    570
    media_image1.png
    Greyscale

	However, Kim does not disclose the newly amended structure comprising the terrace structure where the electrode lead is bent as claimed away from the battery case.
	Iyori is relied on to disclose the length of the length extended part where the total length of the lead exposed beyond the battery is greater than the 7mm to 15 mm.  US’344 is relied on to disclose the sealing part is sticking out of the pouch.  Mori and Yi are relied on to disclose the electrode lead is folded into and contact the terrace of the pouch type secondary battery.
	Thus, the closest prior arts either alone or in combination does not anticipate or render obvious the claim as a whole having the limitations as discussed above.
	For those reasons above, Claims 1-4 and 20 are allowable.
the restriction requirement among  inventions Group A-E, as set forth in the Office action mailed on 11/23/21, is hereby withdrawn and claims 5 and 7-14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723